     4:15-cr-03107-JMG-CRZ Doc # 96 Filed: 03/17/21 Page 1 of 2 - Page ID # 274




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:15CR3107

        vs.
                                                       RELEASE ORDER
MARLON ROMERE RUPERT, JR.

                    Defendant.



IT IS ORDERED:

1)      Defendant’s motion to review detention, (Filing No. 95), is granted.

2)      Defendant shall comply with all terms and conditions of supervised release
        which were imposed at sentencing except as follows:

              The defendant shall be released to reside at Welcome Home
              Supportive House, Lincoln, Nebraska and participate in that
              facility’s substance abuse treatment program. The defendant
              shall fully comply with the requirements of defendant’s
              treatment plan and all rules of the Welcome Home Supportive
              House facility. If the defendant is discharged from the facility
              for any reason whatsoever, or leaves the premises of the
              facility without authorization, Defendant shall promptly report
              to the supervising officer or to any law enforcement officer. In
              addition, irrespective of whether Defendant self-reports upon
              discharge or leaving the facility, the United States Marshal,
              and/or any law enforcement officer is hereby authorized and
              ordered to take the defendant into custody and detain the
              defendant pending a prompt hearing before the court.

3)      The defendant shall participate in one of the home confinement program
        components and abide by all requirements of the program, which will
        include electronic monitoring or other location verification system.
        Installation of monitoring equipment must be at the defendant’s expense,
        payable in advance of the installation; monitoring fees must be paid by
        defendant monthly.
     4:15-cr-03107-JMG-CRZ Doc # 96 Filed: 03/17/21 Page 2 of 2 - Page ID # 275




4)      The defendant shall arrive at Welcome Home Supportive House by 12:00
        noon on March 18, 2021. Defense counsel shall communicate with the
        Marshal to arrange for Defendant’s release to defense counsel for
        transport to Welcome Home Supportive House.



        March 17, 2021.


                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
